Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In response to amendment filed 11/15/2021, Claims 21, 23, 25-26, and 28 have been amended. No claims are new. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 21-22, 24-25, 27, and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cookson Jr et al. (US Publication No. 2005/0147947 A1) in view of Sacks (US Publication No. 2008/0172407 A1), and further in view of Seifert et al. (US 20120158950 A1)


	In regards to claim 21, Cookson teaches, A collaboration tool, comprising: (See at least abstract and figs. 4A-4D)
a memory configured to store a plurality of nodes of a tree, the tree representing a user interface of a computer application, wherein each node corresponds to a respective portion of the user interface; (See paragraph 22, 24, store the information as data records that represent tree elements (e.g., nodes and relationships)... Trees are made up of nodes and relationships.  Nodes represent persons, either living or dead. See Fig. 1, storage system 114, tree databases 108. Also see paragraph 37, data is stored as individual records.  Records may include persona records, relationship records, and the like… In a specific example, name, birth, birth place, death, and death place are stored in a record in an "individual nodes" database. Also see fig. 3K, 3Q, 4A-4D and paragraphs 61, 65, 72, nodes are associated with specific portion of the user interface)
a control program configured to: 
control the memory; (See fig. 1, paragraph 28, 31, tree/record databases and user computers 106 which controls the databases. Also see paragraph 29, processing system 112)
receive a user input that … is to be added to the user interface; insert a node in the tree…; receive a user input that identifies a persona, a scenario related to the persona…; wherein the persona is a data model having hierarchically organized data that represents a … person with a defined set of characteristic attributes… and store an identification of the persona in the memory and associate the stored persona identification with the node …(See fig. 2A, 2C, step 202-210, paragraphs 25-26, 34, 36-38, 42-44, data is received from individual users as either trees or individual records, which are then stored as individual records, and these records include persona records or data. A persona may have one or more "assertions," which are presumptive truths about the persona.  An assertion (or "inference") may be an event such as birth, death, draft registration, and the like.  An assertion also may be an attribute such as name, occupation, race, hair color, fingerprint, DNA, and the like. Further looking at paragraph 37, name, birth, birth place, death, and death place are stored in a record in an "individual nodes" database, which are persona identification data. Fig. 2C depicts generated person page. As further shown in fig. 2A, steps 220-222, and associated paragraphs, more input can be made that describes a persona which are stored. See fig. 3D and associated paragraphs. Also see paragraph 11, each persona represents a person and storing each persona as a persona record…. Paragraph 20, Records may correspond to persons, either living or deceased, information about the persons, and relationships among them…paragraph 37, each time data is added, it is stored as at "individual nodes" database, and, if the data indicates a relationship, the related names and the relationship type are stored as a record in an "individual links" database. If the data includes other information, this information is stored in an "other data" database in some embodiments. Also see fig. 2C, persona records are hierarchically organized (i.e. sub-records are organized under each main header records (e.g. birth/death, alternate birth/death, relationships, alternate relationships, sources)). See Cookson fig. 2A, steps 202-204 and paragraphs 34-41, possible relationship data (i.e. scenario) is received and stored as an individual links database, then evaluated for relationship correlation. Furthermore, steps 206-214 and associated paragraphs lead to associating scenario or relationship with the individual persona node.)
Cookson does not specifically teach, receive a user input that describes a new portion that is to be added to the user interface; insert a node in the tree corresponding to the new portion; receive a user input that identifies … a portion of the user interface; and … node that corresponds to the identified portion of the user interface.  
However, Sacks further teaches, receive a user input that describes a new portion that is to be added to the user interface; insert a node in the tree corresponding to the new portion; receive a user input that identifies … a portion of the user interface; and … node that corresponds to the identified portion of the user interface.   (See fig. 2-3, 5A-5B, and paragraphs 43-44, 52-53, providing user prompt for adding specific family tree node which becomes a new portion of the user interface)

Cookson-Sacks does not specifically teach, fictitious person …the characteristic attributes including a psychometric test metric
However, Seifert further teaches, fictitious person …the characteristic attributes including a psychometric test metric (See paragraphs 3, 21-22, 30, theoretical personal profiles, often referred to as `personas` are sometimes used for defining personal profiles of target visitors, and for designing and authoring the website in a manner which is presumably appealing to the target visitors.  However, these theoretical profiles are merely `good guesses` regarding the personal profiles and preferences of the visitors who are actually visiting the website… the term `profile key parameter` should be interpreted to mean an entity representing certain personal preferences, opinions, points of view, behaviour, etc… The set of n profile key parameters defines an n-dimensional profile key.  Thus, if a value is assigned to each of the profile key parameters, a `vector` is defined in an n-dimensional space, the coordinates of the vector being the values assigned to the n profile key parameters.  This vector represents a profile of a visitor which gave rise to the assigned values… present invention does not rule out that artificial or theoretical personal profiles are initially used until sufficient visitors have visited the website to create meaningful patterns. Also see fig. 5, paragraph 33-34, 97-100, he profile key parameters may represent psychometric 
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Cookson-Sacks to further comprise method taught by Seifert because measuring behavior of target user improves the decision making factor on other end. Also, Seifert allows for easy analysis of behavioral profiles of users (paragraph 6).


In regards to claim 22, Cookson-Sacks-Seifert teaches collaboration tool according to claim 21, further comprising: a port configured to access a persona database that includes provenance data associated with at least one persona represented in the persona database; 3Preliminary Amendment dated August 15, 2019Application No.: Not Yet AssignedAttorney Docket No.: GEP-005D1C3Page 4 of 7wherein the control program is configured to: read, from the persona database, via the port, provenance data associated with a persona that is associated with a node in the tree; (See Cookson fig. 2A, paragraphs 34-36, receiving data relating to persona by accessing persona database (e.g. GEDCOM file, primary source records such as census and vital records, Ancestry World Tree Database, World Family Tree Database, the 1930 Mini-Tree Database, and the like) that includes provenance data. Also see fig. 1, paragraph 28-29, storage system 114 and tree databases 110) store the read provenance data in the memory and associate the stored provenance data with the node in the tree; (See Cookson fig. 2A, step 204-206, paragraph 37, stored as an individual nodes database) and in response to a user performing a predetermined gesture on a graphical user interface of the collaboration tool, proximate where information about a node of the tree is displayed, display provenance of information about a persona associated with the node whose information is displayed. (Cookson further teaches displaying provenance of information about a persona associated with the node whose information is displayed in at least figs 2A, steps 210-216, fig. 2C, 3C, 3D, 3F, 3G, 3K, 3Q, 4A-4D, and associated paragraphs however Cookson does not teach, in response to a user performing a predetermined gesture on a graphical user interface of the collaboration tool, proximate where information about a node of the tree is displayed. Sacks further teaches this in at least fig. 1, paragraph 42, using navigation/zoom/window pane control to proximate where 
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Cookson to further comprise method taught by Sacks because user being able to navigate, specify, or define his/her own family tree especially which specific location to place the node in the UI improves user experience as well as provide user flexibility.



In regards to claim 24, Cookson-Sacks-Seifert teaches collaboration tool according to claim 21,wherein the control program is configured to: Receive a user input that includes a comment and that identifies a portion of the user interface; and Store the comment in the memory and associate the stored comment with the node that corresponds with the identified portion of the user interface. (See Cookson fig. 2A, steps 220-222, and paragraphs 37, 46-47, If the data includes other information, this information is stored in an "other data" database in some embodiments… the user's selections are saved for the next time the user access the same tree.  The iterative process of selecting and storing alternatives is shown in as block 220...the user is given the opportunity to provide information.  The information may comprise one or more digital pictures, files of text (e.g., a journal of a person in the requested tree, or a note about what a user knows about the person). Paragraph 48 further states that process can be repeated periodically or continuously as new data is received, which includes storing of new data such as user provided information. Also see Sacks fig. 2-3, 5A-5B, and paragraphs 43-44, 52-53, providing user prompt for adding specific family tree node which becomes a new portion of the user interface)

	Claim 25 is similar in scope to claims 21-22, except claim 25 is an independent claim and claim 22 is a dependent claim. All limitations contained in independent claim 25 are taught by both independent claim 21 and dependent claim 22 which Examiner relies on Cookson-Sacks-Seifert for rejecting claims 21-22. Claim 25 is rejected under similar rationale as set forth above.
It would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Cookson to further comprise method taught by Sacks because user being able to navigate, specify, or define his/her own family tree especially which specific location to place the node in the UI improves user experience as well as provide user flexibility.

It would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Cookson-Sacks to further comprise method taught by Seifert because measuring behavior of target user improves the decision making factor on other end. Also, Seifert allows for easy analysis of behavioral profiles of users (paragraph 6).


Claim 27 is similar in scope to claims 24, therefore, they are rejected under similar rationale as set forth above.



In regards to claim 29, Cookson-Sacks-Seifert teaches collaboration tool according to claim 21, wherein the hierarchically organized data are grouped or indexed by categories and sub-categories. (See at least Cookson fig. 2C and paragraph 37, Also see fig. 2C, persona records are hierarchically organized/categorized (i.e. sub-records are organized under each main header records/categories (e.g. birth/death, alternate birth/death, relationships, alternate relationships, sources)))

In regards to claim 30, Cookson-Sacks-Seifert teaches collaboration tool according to claim 21, wherein the hierarchically organized data comprises psychographic class data and specific psychographic class data. (See Cookson fig. 2C and paragraph 37, hierarchically organized data. Also see Seifert fig. 5, paragraph 33-34, 97-100, he profile key parameters may represent psychometric attributes, and the human profiles may be based on personas. There may a one-to-one relationship between the human profiles and a number of personas.  As an alternative, each human profile may be based on two or more different personas, in which case the human profiles may be regarded as representing `archetypes`.  As another alternative, two or 


Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cookson Jr et al. (US Publication No. 2005/0147947 A1) in view of Sacks (US Publication No. 2008/0172407 A1), in view of Seifert et al. (US 20120158950 A1), and further in view of Haveliwala et al. (US 20100293057 A1)


In regards to claim 31, Cookson-Sacks-Seifert teaches collaboration tool according to claim 21.
Cookson-Sacks-Seifert does not specifically teach, wherein each of the psychographic class data and the special psychographic class data comprises one or more discrete categories having one or more subcategories.
However, Haveliwala further teaches, wherein each of the psychographic class data and the special psychographic class data comprises one or more discrete categories having one or more subcategories.(See fig. 4A-4B and paragraphs 6, 68, 82-83, includes categories and subcategories expressed in number (i.e. health 1.3 -> nutrition 1.3.3). Psychographic class data is broad and falls under many topic/categories.)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the tool of Cookson-Sacks-Seifert to further comprise tool taught by Haveliwala because Haveliwala provides improvement in expressing user’s interests in many ways, therefore providing reliable indicator for measuring/analyzing user or persona.


Allowable Subject Matter
In response to amendment filed 11/15/2021, claim 28 is allowed over prior art.

Claims 23 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
	Applicant argues that because description of term “scenario” in the applicant’s specification is inconsistent with Examiner’s version of “scenario” in which Cookson and Sacks is relied upon, Cookson and Sacks does not teach or suggest, “a scenario related to the persona” recited in claims 21 and 25. Examiner respectfully disagrees. In the argument filed 11/15/2021, applicant pointed to paragraph 107 of the specification. However, Examiner notes that paragraph 107 fails to provide explicit definition of “scenario”. Phrase, “in general” does not refer to “always” but “usually or in most situations”. Furthermore, “scenario” is a broad term and Examiner believes association or defined relationship between two fictitious user/people can reasonably be interpreted as “scenario” under broadest reasonable interpretation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN S LEE/Primary Examiner, Art Unit 2177